Name: Commission Regulation (EC) No 608/2003 of 2 April 2003 amending Council Regulation (EC) No 2505/96 concerning the quota volume of certain autonomous Community tariff quotas
 Type: Regulation
 Subject Matter: industrial structures and policy;  agricultural activity;  chemistry;  tariff policy
 Date Published: nan

 Avis juridique important|32003R0608Commission Regulation (EC) No 608/2003 of 2 April 2003 amending Council Regulation (EC) No 2505/96 concerning the quota volume of certain autonomous Community tariff quotas Official Journal L 086 , 03/04/2003 P. 0020 - 0020Commission Regulation (EC) No 608/2003of 2 April 2003amending Council Regulation (EC) No 2505/96 concerning the quota volume of certain autonomous Community tariff quotasTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2505/96 of 20 December 1996 opening and providing for the administration of autonomous Community tariff quotas for certain agricultural and industrial products(1), as last amended by Regulation (EC) No 2287/2002(2), and in particular Article 6 thereof,Whereas:(1) The quota amount provided for in Regulation (EC) No 2505/96 for certain autonomous Community tariff quotas is insufficient to meet the needs of the Community industry for the current quota period.(2) In order to ensure uninterrupted use of these quotas, amounts should be increased with effect from 1 January 2003 or 1 July 2002 depending on the starting date of these quotas.(3) Regulation (EC) No 2505/96 should be amended accordingly.(4) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee,HAS ADOPTED THIS REGULATION:Article 1Annex I to Regulation (EC) No 2505/96 is hereby amended as follows:1. For the quota period from 1 January to 30 June 2003 the amount of the tariff quota of which the order number is 09.2612 is replaced by 150 tonnes.2. For the quota period from 1 July 2002 to 30 June 2003 the amount of the tariff quota of which the order number is 09.2976 is replaced by 900000 units.Article 2This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union.It shall apply from 1 January 2003, except for Article 1(2) which shall apply from 1 July 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 2 April 2003.For the CommissionFrederik BolkesteinMember of the Commission(1) OJ L 345, 31.12.1996, p. 1.(2) OJ L 348, 21.12.2002, p. 42.